DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed May 3, 2022, claims 1-3, 7, 9, 10, 12, 13, 16-21, 25, 27-29, 31, and 33-35 are pending in the application.  The applicant has cancelled claims 4-6, 8, 11, 14, 15, 22-24, 26, 30, 32, and 36-51.  The applicant has not amended any claim.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan J. Lempia, attorney for the applicant, on June 30, 2022.
The application has been amended as follows: 
1.	(Currently Amended)	A method of detecting a voiding event of a care-receiver, the method comprising:
a temperature-measurement step wherein one or more temperatures are measured in real-time at a location adjacent a lower portion of the care-receiver’s torso where the voiding event is to occur; and
a voiding-determination step wherein a determination of the voiding event occurs if the measured one or more temperatures rise at a variation rate greater than or equal to a temperature-rising rate-threshold,
wherein the temperature-rising rate-threshold is about 0.5°F per three minutes or about 0.5°F per five minutes.

…
3.	(Canceled)
…

17.	(Currently Amended)	An apparatus for detecting a voiding event of a care-receiver, said apparatus comprising:
a heat-conductive component locatable at a location adjacent a lower portion of the care-receiver’s torso where the voiding event is to occur;
a temperature sensor module coupled to the heat-conductive component for measuring one or more temperatures in real-time;
a controlling circuitry coupled to the temperature sensor; and
a power source for powering the temperature sensor module and the controlling circuitry[[;]],
wherein the controlling circuitry is configured for[[:]]
	a receiving-temperature-measurement step: receiving the one or more temperatures measured by the temperature sensor[[;]], and
	a voiding-determination step: determining the voiding event if the measured one or more temperatures rise at a variation rate greater than or equal to a temperature-rising rate-threshold, and
wherein the temperature-rising rate-threshold is about 0.5°F per three minutes or about 0.5°F per five minutes.

…
21.	(Canceled)
…

35.	(Currently Amended)	A system for detecting a voiding event of a care-receiver, comprising:
a detection apparatus; and 
a computing device coupling to the detection device via at least a wireless network[[;]],
wherein said detection apparatus comprises[[:]]
	a heat-conductive component locatable at a location adjacent a lower portion of the care-receiver’s torso where the voiding event is to occur,
	a temperature sensor module for measuring one or more temperatures in real-time,
	a wireless communication module,
	a controlling circuitry coupled to the temperature sensor, and
a power source for powering the temperature sensor module, the wireless communication module and the controlling circuitry[[;]],
wherein the controlling circuitry is configured for[[:]]
	a receiving-temperature-measurement step: receiving the one or more temperatures measured by the temperature sensor[[;]], and
	a transmitting-temperature-measurement step: transmitting the measured one or more temperatures to the computing device[[; and]],
wherein the computing device is configured for[[:]] 	a voiding-determination step wherein a determination of the voiding event occurs if the measured one or more temperatures rise at a variation rate greater than or equal to a temperature-rising rate-threshold, and
wherein the temperature-rising rate-threshold is about 0.5°F per three minutes or about 0.5°F per five minutes.

Allowable Subject Matter
4.	Claims 1, 17, and 35 and claims 2, 3, 7, 9, 10, 12, 13, 16-21, 25, 27-29, 31, 33, and 34, which depend from one of claims 1 and 17, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a method, apparatus, or system for detecting a voiding event of a care-receiver, as recited by the claims, wherein a determination of the voiding event occurs if a measured one or more temperatures rise at a variation rate greater than or equal to a temperature-rising rate-threshold, wherein the temperature-rising rate-threshold is about 0.5°F per three minutes or about 0.5°F per five minutes.
Weig et al. (US 2011/0060300 A1) teaches detection of body liquid by a temperature sensor sensing a temperature value exceeding a preset threshold value between 30.degree. C. and 42.degree. C. and/or a rate of increase in temperature of at least 1 degree C within two seconds.  ([0027])  This rate translates to a rate of 54° F per minute.  By contrast, the claimed detection of temperature rising rate is 0.5° F per three minutes, which is 0.167° F per minute, or 0.5° F per five minutes, which is 0.1° F per minute.  The rate of 54° F is 323 times the claimed rate of 0.167° F per minute and 540 times the claimed rate of 0.1° F per minute.  
The foregoing examination of the prior art shows that the prior art rate is two orders of magnitude faster than the claimed rates.  Moreover, Weig teaches that the rate is “at least” 1 degree C within two seconds, which means that Weig’s rate cannot be any slower than 1 degree C within two seconds.  Because Weig’s rate is a minimum rate, Weig’s invention is not intended for use with a slower rate.  Moreover, because the claimed rates are two orders of magnitude slower than the prior art rate, it would not have been obvious for one of ordinary skill in the art at the time of the effective filing date of the application to have determined through routine examination to have applied the claimed rates.  Two orders of magnitude are too much of a difference from the rates taught by Weig for one of ordinary skill to have discovered those much slower rates through routine experimentation.  Any experimentation to have discovered the applicability of those much slower rates would have been extraordinary experimentation. 
The slower rate claimed by the applicant enables the claimed invention to detect a voiding event that occurs slowly over a relatively long period of time.  By contrast, the slow occurrence of a voiding event would not meet the minimum threshold of the detection rate taught by Weig and therefore, would not be detected by Weig’s invention.
Ales et al. (US 2010/0164733 A1) teaches sensing of a particular rate of temperature increase as a result of a voiding event.  ([0081])  Ales does not teach the use of a specific rate of temperature increase, and in particular, does not teach that a temperature-rising rate-threshold is about 0.5°F per three minutes or about 0.5°F per five minutes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689